Title: Notes of Cabinet Meeting on Edmond Charles Genet, 2 August 1793
From: Jefferson, Thomas
To: 


Aug. 2. Met again. Hamilton spoke again ¾ of an hour. I answered on these topics. Object of the appeal.—The Democratic society—this the great circumstance of alarm; afrd. it would extend it’s connections over continent. Chiefly meant for the local object of the ensuing election  of governor. If left alone would die away after that is over. If opposed, if proscribed, would give it importance and vigor, would give it a new object, and multitudes would join it merely to assert the right of voluntary associations.—That the measure was calculated to make the Pres. assume the station of the head of a party instead of the head of the nation.—Plan of the appeal. To consist of facts and the decisions of the Pres.—As to facts we are agreed. But as to the decisions there has been great differences of opinion among us. Sometimes as many opinions as persons. This proves there will be ground to attack the decisions—Genet will appeal also. Will become contest between Pres. and Genet.—Anonymous writers.—Will be same difference of opinion in Public, as in our Cabinet.—Will be same difference in Congress, for must be laid before them.—Would therefore work very unpleasantly at Home.—How could it work abroad?—France. Unkind. After such proofs of her friendship, should rely on that friendship and her justice. Why appeal to the world? Friendly nations always negotiate little differences in private—never appeal to the world, but when they appeal to the sword.—Confedcy. of Pilnitz was to overthrow government of France. The interference of France to disturb other governments and excite insurrections was a measure of reprisal. Yet these princes have been able to make it believed to be the system of France. Col. Ham. supposes Mr. Gen’s proceedings here are in pursuance of that system. And we are to declare it to the world and to add our testimony to this base calumny of the princes. What a triumph to them to be backed by our testimony. What a fatal stroke at the cause of liberty.—Et tu Brute!—We indispose the Fr. government, and they will retract their offer of the treaty of commerce. The President manifestly inclined to the appeal to the people. He said that Mr. Morris, taking a family dinner with him the other day went largely and of his own accord into this subject, advised this appeal and promised if the Presidt. adopted it that he would support it himself, and engage for all his connections.—The Presidt. repeated this twice, and with an air of importance.—Now Mr. Morris has no family connections. He engaged then for his political friends.—This shews that the President has not confidence enough in the virtue and good sense of mankind to confide in a government [bottomed on] them, and thinks other props necessary. Knox in a foolish incoherent sort of a speech introduced the Pasquinade lately printed, called the funeral of George W—n and James W—n, king and judge &c. where the President was placed on a Guillotin. The Presidt. was much inflamed, got into one of those passions when he cannot command himself. Run on much on the personal abuse which had been bestowed on him. Defied any man on earth to produce one single act of his since he had been in the government which was not done on the purest motives.  That he had never repented but once the having slipped the moment of resigning his office, and that was every moment since. That by god he had rather be in his grave than in his present situation. That he had rather be on his farm than to be made emperor of the world and yet that they were charging him with wanting to be a king. That that rascal Freneau sent him 3. of his papers every day, as if he thought he would become the distributor of his papers, that he could see in this nothing but an impudent design to insult him. He ended in this high tone. There was a pause. Some difficulty in resuming our question—it was however after a little while presented again, and he said there seemed to be no necessity for deciding it now: the propositions before agreed on might be put into a train of execution, and perhaps events would shew whether the appeal would be necessary or not. He desired we would meet at my office the next day to consider what should be done with the vessels armed in our ports by Mr. Genet and their prizes.
